Citation Nr: 0619183	
Decision Date: 06/29/06    Archive Date: 07/07/06

DOCKET NO.  01-05 414A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for joint pain 
involving the bilateral wrists, bilateral hips, and left 
ankle as due to an undiagnosed condition.

2.  Evaluation for chronic headaches, currently evaluated as 
10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1979 to 
February 1985 and from December 1990 to May 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, which denied service connection for a generalized 
joint disorder as due to an undiagnosed illness.  The veteran 
provided testimony before an acting Veterans Law Judge (VLJ) 
from the Board at a hearing held in January 2003 at the RO.  
The acting VLJ, who conducted this hearing, will make the 
final determination in this appeal. 38 U.S.C.A. §§ 7102(a), 
7107(c) (West 2002).

The Board remanded this case twice for additional 
development, in July 2003 and May 2005.  In May 2005, the 
case was remanded, in part, for obtaining a medical opinion 
on the etiology of any diagnosed pathology in the wrists, 
hips, or left ankle.  A November 2005 VA examiner found 
osteoarthritis in the hips but did not provide an opinion on 
the etiology of this disability.  A remand pursuant to 
Stegall v. West, 11 Vet. App. 268 (1998) is not warranted, 
however, as the outcome to this adjudication is favorable to 
the veteran.

In November 2004, the RO granted service connection for 
chronic headaches, undetermined etiology, assigning a 10 
percent rating effective March 9, 1999.  The veteran was 
notified of this decision on November 16, 2004; and filed a 
notice of disagreement with this decision that was post-
marked on November 15, 2005.  As the veteran's notice of 
disagreement was post-marked within the one-year time limit, 
it is considered timely; and a statement of the case should 
be issued.  See 38 C.F.R. §§ 20.302, 20.305; Manlincon v. 
West, 12 Vet. App. 238 (1999).

The issue of an initial rating higher than 10 percent for 
chronic headaches, undetermined etiology is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran had active duty in Southwest Asia during the 
Persian Gulf War.

2.  He reports that he has had episodes of joint pain in the 
bilateral hips, wrists, and left ankle since at least 1999.

3.  The medical evidence of record indicates that his 
subjective joint pain in the wrists, hips, and left ankle is 
of unknown etiology.


CONCLUSION OF LAW

An undiagnosed illness manifested by joint pain in the 
bilateral wrists, bilateral hips, and left ankle is presumed 
to have been incurred in service in Southwest Asia during the 
Gulf War.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.317 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

All relevant facts regarding the issue decided below have 
been properly developed and no further assistance to the 
veteran is required in order to comply with the duty to 
notify and assist.  A thorough review of the claims file 
reveals that the development conducted by VA in this case 
fully meets the requirements of 38 U.S.C.A. §§ 5103, 5103A 
(2002); 38 C.F.R. § 3.159 (2005).  In any event, based on the 
completely favorable decision discussed below, the Board 
finds that any failure in VA's duty to notify and assist the 
veteran regarding his claim is harmless. See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Analysis

The veteran contends that his joint pain involving the 
bilateral hips and wrists, and left ankle are manifestations 
of an undiagnosed illness resulting from his service in the 
Persian Gulf region during Operation Desert Shield/Desert 
Storm.  The veteran's representative also submitted a 
statement in June 2006 that service connection for his joint 
pain was warranted on a direct basis.  

Service connection for a chronic, undiagnosed illness may be 
granted to a veteran, who served in Southwest Asia during the 
Gulf War and exhibits objective indications of chronic 
disability, resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms, to 
include muscle and joint pain.  To fulfill the requirement of 
chronicity, the illness must have persisted for six months.  
38 U.S.C.A. § 1117, 38 C.F.R. § 3.317 (2005).  Such a 
chronic, undiagnosed illness will then be service connected 
unless there is affirmative evidence that an undiagnosed 
illness was not incurred during active service in the 
Southwest Asia Theater of Operations during the Gulf War; or 
there is affirmative evidence that an undiagnosed illness was 
caused by a supervening condition or event that occurred 
between the veteran's most recent departure from service in 
the Southwest Asia Theater of Operations during the Gulf War 
and the onset of the illness; or there is affirmative 
evidence that the illness is the result of the veteran's own 
willful misconduct or the abuse of alcohol or drugs. 38 
U.S.C.A. §§ 1117, 1118 (West 2002); 38 C.F.R. § 3.317 (2005).  

In order to obtain a grant of service connection pursuant to 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, a veteran needs to 
present some evidence (1) that he or she is a Persian Gulf 
veteran; (2) who exhibits objective indications of chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which 
became manifest either during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2006; and (4) that such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis. 38 C.F.R. § 3.317(a); see Neumann v. West, 14 Vet. 
App. 12, 22 (2000), vacated on other grounds, 14 Vet. App. 
304 (2001) (per curiam order).  

In cases where a veteran applies for service connection under 
38 C.F.R. § 3.317 but is found to have a disability 
attributable to a known diagnosis, further consideration 
under the direct service connection provisions of 38 U.S.C.A. 
§§ 1110 and 1131 is nevertheless warranted.  See Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) (specifically 
addressing claims based on ionizing radiation exposure).  
Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  Service connection also may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Initially, the record shows the veteran is a Persian Gulf 
veteran, as his Department of Defense (DD) Form 214 shows he 
served in Southwest Asia from January 19, 1991 to May 5, 1991 
in support of Operation Desert Shield/Desert Storm.  See 38 
C.F.R. § 3.317(d).  The next issue is whether there are 
objective signs of a chronic disability related to the 
veteran's Gulf War service that cannot be attributed to a 
known diagnosis.  See 38 C.F.R. § 3.317(a)-(c).  

The service medical records pertaining to the veteran's 
period of Gulf War service are unavailable, as per a January 
2004 letter from the National Personnel Records Center.  
However, the veteran stated in July 2001 that he suffered 
from chronic joint and muscle pains that started while he was 
in the Persian Gulf and that he reported these problems to at 
least four dispensaries for treatment.  During his January 
2003 Board hearing, he further testified that after he was 
issued anthrax shots, he returned to the dispensary with 
joint pains and headaches, and continued to have these 
symptoms thereafter.

The veteran's service comrade submitted a June 2004 
statement, indicating that he served with the veteran during 
the Gulf War and he recalled several times when the veteran 
complained of muscle and joint pain and reported to sick 
call.  He further noted that the veteran reported to sick 
call a day after the second anthrax inoculation was 
administered.  In a June 2004 statement, the veteran's wife 
indicated that she noticed the veteran's health decline after 
his Gulf War service.  

As lay persons, the veteran, his spouse, and the fellow 
serviceman are competent to provide evidence on injuries and 
symptomatology.  See Gutierrez v. Principi, 19 Vet. App. 1, 
9-10 (2004).  (For purposes of evaluating a claim under the 
presumptive provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 
3.317, lay observations are competent evidence to establish 
signs and symptoms of an undiagnosed illness.)  However, 38 
C.F.R. § 3.317(a) also requires some "objective indications" 
of disability.  "'Objective indications of chronic 
disability' include both 'signs,' in the medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical, indicators that are capable of 
independent verification." 38 C.F.R. 3.317(a)(2); Neumann, 
supra.  Thus, although medical evidence of signs or symptoms 
is clearly not required to grant a claim, the regulation does 
require that there be some objective, independently 
verifiable evidence of the symptoms. Id. 

After service, private medical records dated in May 1999 and 
November 1999 show findings of arthralgia and joint pain 
since the Gulf War.  An October 1999 VA outpatient treatment 
record shows complaints of an aching right wrist and a 
finding of polyarthralgia.  A November 1999 report also shows 
an assessment of symptoms consistent with Gulf War syndrome.  
A February 2000 VA examination report shows the veteran 
stated he began experiencing migrating arthralgias while 
stationed in the Persian Gulf, and continued to have them to 
date.  He reported no particular history of injury to the 
joints and gave no family history of arthritis or other joint 
difficulties.  The impression was migrating arthralgias with 
essentially normal musculoskeletal examination.  A March 2000 
VA Persian Gulf clinical note shows that joints pains still 
trouble the veteran daily and that he gets pain in his left 
wrist and transient numbness into the thumb when driving.  
The assessment was polyarthralgia.

VA outpatient records dated from January 2001 to April 2004 
reflect the veteran's continued complaints of joint pains and 
muscle aches.  A January 2001 outpatient treatment record 
shows a diagnosis of polyarthralgia/osteoarthritis and 
polymyalgia with a need to rule out polymyositis.  It was not 
specifically noted that osteoarthritis occurred in the 
wrists, hips, or left ankle.  An April 2001 VA outpatient 
record notes complaints of the right hip aching, with an 
assessment of osteoarthritis and myalgias.  X-rays of the 
right hip, however, were not taken.  In June 2001, the 
veteran described continued problems with migratory 
arthralgias that involved the right hip and left ankle, worse 
in the ankle.  He did not recall any specific trauma and 
denied any previous bone or joint surgery.  Examination of 
the lower extremities was essentially nonfocal.  The 
assessment was migratory arthralgias of unclear etiology 
without obvious mechanical pathology. 

An October 2001 VA Rheumatology/Arthritis outpatient record 
shows continued problems with migratory arthralgias involving 
the right hip and left ankle, since his return from the Gulf 
War six years ago.  The clinical impression was history of 
migratory arthralgias for six years with no evidence of 
synovitis on examination and no history of joint swelling 
according to the veteran.  Mild osteoarthritis was noted; but 
no X-rays were taken of the hips, wrists, or left ankle.  VA 
outpatient records dated from November 2002 to April 2004 
show continued findings of polymyalgia and polyarthralgia.  

A May 2004 VA neurology examination report shows the veteran 
denied a history of traumatic injuries to his bones or joints 
and indicated that his left ankle and hips ached.  Upon 
examination, he had full strength in his grip, hip flexors, 
dorsiflexors, and plantar flexors.  There was no increased 
tone or muscle twitching; and sensory examination was intact 
to light touch and pin prick.  The clinical impression 
included polymyalgia with elevated creatine kinase (CK) 
levels, of undetermined etiology.  The VA examiner commented 
that temporally, the problem seemed to be related to the 
veteran's service in the Gulf War but that pending additional 
tests and diagnosis it was not yet appropriate to comment on 
whether this was more probable than not related.  Also noted 
was polyarthralgia of undetermined etiology, temporally 
related to Gulf War Service but with no objective evidence 
for a specific diagnosis.  The examiner recommended further 
examination by a rheumatologist.

A May 2004 VA orthopedic examination report shows the veteran 
denied any injuries or pain in the wrists or left ankle prior 
to or after service.  He presently complained of daily pain 
in the wrists and left ankle, but did not have any pain or 
problems during the examination, other than occasional 
popping in the left ankle.  There was no restrictive ankle 
motion, and no arthritis noted by the radiologist.  There 
also was no crepitance, effusion, or laxity in the left 
ankle.  He had no swelling in any joints, or evidence of 
muscle strength weakness, or carpal tunnel syndrome.  There 
was some limitation of motion in the wrists with no effusion 
or laxity; X-rays showed no arthritis.  The examiner noted 
the VA neurologist's recommendation that the veteran be re-
evaluated by a rheumatologist, and supported this 
recommendation.

In June 2004, the veteran underwent further VA examination, 
evidently by a rheumatologist, who provided an assessment 
related to the complaints of joint pain. It was noted that a 
May 2004 X-ray report showed the wrist films were 
unremarkable with the exception of a possible subchondral 
cyst in the distal left radius.  Further, it was noted that 
results of a May 2004 nerve conduction study were normal.  In 
the VA rheumatologist's opinion, there was evidence that the 
veteran had a number of different joint concerns, including a 
left wrist cyst that was thought to be unlikely to cause of 
the symptoms; instead the symptoms were found to suggest mild 
intermittent strain of the soft tissues.  The VA 
rheumatologist also noted that the veteran was treated for 
PTSD that could lead to a lowered pain threshold and 
amplification of joint or other pain.

Subsequent VA medical records dated from April 2005 to 
September 2005 show continued findings of polyarthralgia and 
polymyalgia, affecting the bilateral wrists, bilateral hips, 
and left ankle since Gulf War, undetermined cause.  
Osteoarthritis also was noted, but it was not specified which 
joint was affected.

A November 2005 VA examination report notes that the veteran 
had undergone evaluation, including rheumatoid factor and 
anti-nuclear antibody studies, which had been unsuccessful in 
elucidating a diagnosis that would explain his current wrist, 
ankle, and hip pain.  The examiner noted that no clear 
etiological factors had been found to be responsible for 
causing the veteran's subjective arthralgias.  On 
examination, the wrists appeared normal and had no point 
tenderness or swelling, as well as normal ranges of motion.  
The veteran complained of soreness when doing these ranges of 
motion, although function was not additionally limited by 
pain, fatigue, weakness, or lack of endurance following five 
repetitions.  The examiner noted this also was true of the 
left ankle.  The hips had reduced ranges of motion, and the 
veteran experienced pain with movements, although he was not 
additionally limited in function from repetitive motions, 
aside from increased pain.  No point tenderness or swelling 
was found in the left ankle or bilateral hips.  An X-ray 
examination report showed mild to moderate osteoarthritis of 
the bilateral hips.  The impression was polyarthralgia, 
undetermined etiology, affecting the bilateral wrists, 
bilateral hips, and left ankle.  

Upon review, the medical evidence shows that the veteran 
repeatedly complained in clinical settings of joint pain in 
the bilateral wrists and hips and left ankle, since 1999.  
The Board finds that the evidence above is sufficient to show 
for purposes of 38 C.F.R. § 3.317 that the veteran exhibited 
objective indications of chronic disability, manifested by 
symptoms of joint pain in the bilateral wrists and hips, and 
left ankle.

In order to establish service connection for his claimed 
disability, however, the legal criteria provide, in pertinent 
part, that the illness or symptom not be attributable to any 
known clinical diagnosis by history, physical examination, 
and/or laboratory tests.  38 C.F.R. § 3.317.  In this regard, 
the record reflects the veteran has undergone repeated 
diagnostic testing in connection with his reported symptoms 
of joint pain.  The testing has been fairly extensive, 
including physical examination, with consideration of muscle 
disorders, sensory defects, and rheumatoid factor, as well as 
anti-nuclear antibody studies, and X-rays.  However, the 
tests have failed to confirm any organic cause for the 
veteran's complaints.  A June 2004 medical record shows one 
finding of a cyst in the left wrist, which was not found to 
be the likely cause of his symptoms.  The examiner noted that 
his wrist symptoms suggested mild intermittent strain of soft 
tissues of the wrist, and also noted a possible psychological 
factor of post-traumatic stress disorder lowering his 
tolerance for pain.  However, the examiner did not provide 
any firm diagnosis of wrist, hip, or ankle disability.  
Further, while the November 2005 X-ray examination report 
showed osteoarthritis in the hips, the examiner did not 
attribute his hip pain to this diagnosis, and specifically 
found that arthralgia in the hips had an undetermined 
etiology.  Thus, the evidence does not show any definitive 
medical explanation for the veteran's subjective complaints.  
The record also contains additional notations by VA examiners 
from 1999 to 2005, which support the finding that the 
veteran's claimed joint pains in the wrists and hips, and 
left ankle are not attributable to any known clinical 
diagnosis by history, physical examination, and/or laboratory 
tests.

Accordingly, in resolving reasonable doubt in the veteran's 
behalf, the Board concludes that service connection for joint 
pain in the bilateral wrists and hips, and left ankle is in 
order. 38 U.S.C.A. §§ 1110, 1131, 5103-5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (b) and (d), 3.304.


ORDER

Entitlement to service connection for joint pain involving 
the bilateral wrists and hips, and left ankle as due to an 
undiagnosed condition is granted, subject to the laws and 
regulations governing the payment of monetary benefits.




REMAND

In November 2004, the RO granted service connection for 
chronic headaches, undetermined etiology, assigning a 10 
percent rating effective March 9, 1999.  The veteran was 
notified of this decision on November 16, 2004; and filed a 
notice of disagreement with decision that was post-marked on 
November 15, 2005.  As the veteran's notice of disagreement 
was post-marked within the one-year time limit, it is 
considered timely.  See 38 C.F.R. §§ 20.302, 20.305.  The RO 
has not issued a statement of the case which addresses this 
issue; thus, a remand for this action is necessary. 38 
U.S.C.A. § 7105; 38 C.F.R. §§ 19.26, 19.29, 19.30; Manlincon 
v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the claims file 
and ensure that all notice obligations are 
satisfied in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), 
including the new notice requirements, 
pursuant to Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  All VCAA 
requirements must be contained in one 
letter.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

2.  The AMC/RO should issue the veteran a 
statement of the case, addressing its 
assignation of an initial 10 percent 
rating for the veteran's service connected 
chronic headaches, undetermined etiology.  
The statement of the case should include 
all relevant law and regulations 
pertaining to the claims.  The veteran 
must be advised of the time limit in which 
he may file a substantive appeal. See 38 
C.F.R. § 20.302(b) (2005).  Thereafter, if 
an appeal has been perfected, this issue 
should be returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
M. L. WRIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


